DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2019 and 4/10/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 4-5 recite “a tool sensing unit configured to perform identification of a type of the tool attached to the body.” This limitation renders the claim indefinite as it is unclear as to what can be viewed as a different “type” of tool. It is unclear if this is referring to different tools that comprise different functions (grinding, cutting, drilling, etc.) or merely different tools/blades that perform the same function but comprise different features (i.e. different sized blades, different cutting finishes, different grinding surfaces, etc.). Therefore, since it is unclear as to what establishes a different “type” of tool as claimed, this limitation renders the claim indefinite. 
Similarly, Claim 4 recites “when the tool sensing unit identifies the type of the tool as a particular type and the overload sensor senses the overload” which renders the claim indefinite as it is unclear as to what “a particular type” is referring to. 
Regarding Claim 8, line 2 recites “the body is a grinder”. This limitation renders the claim indefinite as it is unclear as to how the “body” of the tool can be viewed as a “grinder”. Note that the “tool system” would appear to be embodied as a “grinder” as claimed but the body is merely a portion of the tool system and it is not readily clear what Applicant is attempting to claim by the “body”, by itself, being a “grinder”. 
Regarding Claim 10, the claim recites “The tool system of claim 1, further comprising a housing”. This limitation renders the claim indefinite as it is unclear as to whether or not the “housing” is attempting to be claimed as part of the “body” or another separate feature. Per Para. 0015 of the specification, it would appear that the body comprises the housing but this is not claimed therefore raising doubt as to how the housing could be separate from the body. 
	Regarding Claims 2, 3, 5-7, 9, and 11, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend at least from one of the claims outlined above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Note the following limitations in view of 35 U.S.C. 112(f):
-Claim 1, the limitation “a tool sensing unit configured to perform identification” is not being interpreted as invoking 35 U.S.C. 112(f) as “means” is not recited and “a tool sensing unit” is reasonably implying some form of sensor and therefore is not viewed as a nonce term. Further, note that Claim 7 further limits the sensing unit to an “optical sensor” and therefore it is reasonable to assume that Applicant is not intending to invoke 35 U.S.C. 112(f).
-Claim 5, the limitation “a notification device configured to perform notification” is not being interpreted as invoking 35 U.S.C. 112(f) as “means for” is not recited and “a notification device” is reasonably including some form of structure and therefore is not viewed as a nonce term. Further, note that Paragraph 0018 of the specification appears to outline several different structures of a notification device and therefore there is no clear link to any particular structure and appears to be encompassing any form of device that would notify the type of tool to the user. Therefore it is reasonable to assume that Applicant is not intending to invoke 35 U.S.C. 112(f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmohl (EP 1884325 A1-cited in IDS-see attached translation that was filed with the IDS for paragraph numbering).

Regarding Claim 1, Schmohl discloses a tool system (“hand-held tool device”; Para. 0001), comprising: 
a body (“housing body”) to which a tool (2; Figures 1-2) is attachable (Para. 0001); 
a driver (“motor drive”; Para. 0006) configured to drive the tool (2) attached to the body (Para. 0006); and 
a tool sensing unit (16, 22; Figure 2) configured to perform identification of a type of the tool (2) attached to the body (via 4, 6, 8; see Figure 1; Paras. 0018-0019 disclose the sensor 16 interacting with the coding 10 of the tool 2 and the control device 22 performing a specific driving based on such coding detected by the sensor).  


Regarding Claim 3, Schmohl discloses an overload sensor (sensor associated with controller 22, see further explanation below) configured to sense an overload applied to the driver (“motor”) based on a result of the identification performed by the tool sensing unit (16, 22; see Paras. 0003, 0006, 0009, 0015 and 0019 which disclose setting a maximum speed with the controller 22 in order to prevent the speed of the motor from exceeding a certain limit which is based on the identification and it can be readily viewed that the controller and associated devices must comprise some form of sensor (speed, current, etc.) that would indicate a speed limit that can be readily viewed as an “overload” condition).  

Regarding Claim 4, Schmohl discloses a protector (controller 22) configured to protect the driver (“motor”) when the tool sensing unit (16, 22) identifies the type of the tool (2) as a particular type and the overload sensor (sensor associated with controller 22) senses the overload (see Paras. 0003, 0006, 0009, 0015 and 0019 which disclose setting a maximum speed with the controller 22 in order to prevent the speed of the motor from exceeding a certain limit which is based on the identification and it can be readily viewed that the controller and associated devices thereof would readily protect the blade as well as the driver from any damage due to excessive speeds associated with an overload). 

Regarding Claim 5, Schmohl discloses a notification device (“display”; Para. 0007) configured to perform notification of a result of the identification performed by the tool sensing unit (16, 22; see Para. 0007).  

Regarding Claim 8, Schmohl discloses the body is a grinder (Para. 0001), and the tool sensing unit (16, 22) is configured to at least determine whether the tool (2) is a cutting blade having a side surface for cutting or a grinding blade having a surface for grinding (based on coding 10; see Claim 13 of Schmohl).  

Regarding Claim 9, Schmohl discloses the tool (2) is the grinding blade (Para. 0017), and the tool system further comprises a grinding blade protector (formed by controller 22; Para. 0019) configured to protect the driver (“motor”) when an overload (associated with speed level set) applied to the driver (“motor”) is sensed (see Paras. 0003, 0006, 0009, 0015 and 0019 which disclose setting a maximum speed with the controller 22 in order to prevent the speed of the motor from exceeding a certain limit which is based on the identification and it can be readily viewed that the controller and associated devices thereof would readily protect the blade as well as the driver from any damage due to excessive speeds associated with an overload).  

Regarding Claim 10, Schmohl discloses a housing (“housing body”; Para. 0001) which accommodates the tool sensing unit (16, 22) and the driver (“motor”; see Para. 0012; note that it can be readily assumed that the motor is comprised within the housing body given the common structure of a power tool).  

Regarding Claim 11, Schmohl discloses the tool system (Para. 0001) comprising the tool (2).


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Francis (US PGPUB 2006/0234617).
Regarding Claim 1, Francis discloses a tool system (100, 200; Figure 3), comprising: 
a body (body of tool 200) to which a tool (accessory 60) is attachable (Para. 0024, 0037); 
a driver (50) configured to drive the tool (60) attached to the body (200; Para. 0037); and 
a tool sensing unit (sensor 70) configured to perform identification of a type of the tool (60) attached to the body (200; Para. 0046, 0050).  

Regarding Claim 2, Francis discloses a controller (30 and/or 10) configured to control, based on sensing of an overload (i.e. temperature limits, voltage limits, current limits associated with tool; see Para. 0038) applied to the driver (50), the driver (50) by a control mode (i.e. note that any change of operation such as pulse modulation or even deactivating the motor can be reasonably viewed as a “control mode”) according to a result of the identification performed by the tool sensing unit (70; note that the controller 10 and/or 30 are clearly capable of operating the driver in control modes based on identification and if an overload is detected, the controller(s) are readily capable of changing the operation based on the overload detection (i.e. current limit) which is associated with the detected identification; note the alternative 103 rejection below).  

Regarding Claim 3, Francis discloses an overload sensor (current and/or temperature sensors; Paras. 0032-0033) configured to sense an overload (i.e. current, temperature or voltage limit) applied to the driver (50) based on a result of the identification performed by the tool sensing unit (70; note Para. 0038 discloses the tool 60 comprising temperature and current limits as parameters associated therewith and Paras. 0046, 0047, 0052 disclose setting such parameters for operation therewith and therefore since the sensors send signals to the processor 10, it can be readily assumed that the sensors are configured to sense the overload based on the gathered limits).  

Regarding Claim 4, Francis discloses a protector (i.e. MOSFET 20 and/or controllers/microprocessors 10, 30) configured to protect the driver (50) when the tool sensing unit (70) identifies the type of the tool (60) as a particular type and the overload sensor (temperature and current sensors per Para. 0032,0033) senses the overload (note Para. 0027 which discloses the MOSFET 20 based on control of processor 10 will limit current applied to the motor 50 and will do so based on the limits gathered from Para. 0038 as operating parameters).  

Regarding Claim 7, Francis discloses the tool sensing unit (70) includes an optical sensor which performs identification of the17 type of the tool (60; Para. 0039).  

Regarding Claim 8, Francis discloses the body (200) is a grinder (Para. 0022 discloses the tool can be readily embodied as a grinder), and the tool sensing unit (70) is configured to at least determine whether the tool (60) is a cutting blade having a side surface for cutting or a grinding blade having a surface for grinding (see Para. 0038 which discloses that the data sensed by the sensing unit 70 can readily include type of accessory and therefore the types of a cutting blade or grinding blade could be readily determined by the sensing unit if such type data is included on the identification devices of the accessory).  

Regarding Claim 9, Francis discloses the tool (60) is the grinding blade (i.e. see Para. 0043), and the tool system further comprises a grinding blade protector (MOSFET 20 and processor 10) configured to protect the driver (50) when an overload applied to the driver is sensed(note Para. 0027 which discloses the MOSFET 20 based on control of processor 10 will limit current applied to the motor 50 and will do so based on the limits gathered from Para. 0038 as operating parameters).

Regarding Claim 10, Francis discloses a housing (of 200) which accommodates the tool sensing unit (70) and the driver (50; see Figure 3 which clearly depicts these features embodied within the tool body/housing).  

Regarding Claim 11, Francis discloses the tool (60; see Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmohl (EP 1884325 A1-cited in IDS-see attached translation that was filed with the IDS for paragraph numbering), in view of Zhang (US PGPUB 2007/0084613).

Regarding Claim 2, Schmohl discloses several features of the claimed invention including a controller (22) configured to control the driver (“motor”) by a control mode (“drive stage”/ “drive speed”) according to a result of the identification performed by the tool sensing unit (16, 22; see Paras. 0003, 0006, 0009, 0015 and 0019 which disclose setting a maximum speed with the controller 22 in order to prevent the speed of the motor from exceeding a certain limit which is based on the identification and it can be readily viewed that the controller and associated devices thereof would readily protect the blade as well as the driver from any damage due to excessive speeds associated with an overload), however, Schmohl does not explicitly disclose this control is based on sensing of an overload applied to the driver. 
Attention can be brought to the teachings of Zhang which includes another tool system (10; Figure 1) wherein the tool system (10) includes a controller (30) configured to control, based on sensing of an overload (“predetermined threshold” of current; Para. 0038 or “lower threshold” of angular displacement; Para.0044)  applied to a driver (14), the driver (14) by a control mode (“protective operation”/ “Pulse mode”; Para. 0031).
It has been known in the art of electric power tools to incorporate pulse-width-modulation schemes when a specific load condition is sensed as exemplified by Zhang (see above). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the different control modes as taught by Schmohl based on the detection of an overload applied to the driver as taught by Zhang in order to prevent kickback conditions and allow the operator to retain control of the tool without terminating operation as taught by Zhang (Paras. 0031-0032).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmohl (EP 1884325 A1-cited in IDS-see attached translation that was filed with the IDS for paragraph numbering), in view of Dobashi (US PGPUB 2019/0294138).

Regarding Claim 6, Schmohl discloses several features of the claimed invention including the body (including “body housing”) includes an attachment (shaft 4, flange 6, nut 8) to which the tool (2) is attachable (See Para. 0017), and the tool sensing unit (16, 22) is configured to perform the identification of the type of the tool (2), however, Schmohl does not explicitly recite the identification being based on a dimension of the attachment in a state where the tool is attached to the attachment.  
Attention can be brought to the teachings of Dobashi which include another tool system (1; Figure 2) which includes a tool device (2) and an optical sensor (5) which captures an image of a tool (242; see Figure 1) that is attached to an attachment (241) of the tool device and a control unit (3) including an image processing unit (33) which determines the type of tool (242) that is attached based on the size or dimension (i.e. length or shape) of the tool (242) and adjusts operation of the system based on such dimensions (Para. 0115). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such an optical sensor and image processing that includes recognition of size/dimensions of the tool as taught by Dobashi into the system of Schmohl as such imaging would readily allow for several different tool types to be readily recognized without having to incorporate separate codes or markings within the tools. Note that by incorporating an optical sensor to detect the length of the tool as taught by Dobashi, when incorporated into Schomohl, this would readily indicate the thickness of the blade which would readily correspond to the height/thickness of the attachment and therefore the indication would be readily based on a dimension of the attachment.

Regarding Claim 7, Schmohl discloses several features of the claimed invention but does not disclose the tool sensing unit includes an optical sensor which performs identification of the17 type of the tool.  
Dobashi teaches such an optical sensor (5; see Figures 1-2 and see above).
Again, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such an optical sensor and image processing that includes recognition of size/dimensions of the tool as taught by Dobashi into the system of Schmohl as such imaging would readily allow for several different tool types to be readily recognized without having to incorporate separate codes or markings within the tools. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Francis (US PGPUB 2006/0234617), in view of Zhang (US PGPUB 2007/0084613).
Regarding Claim 2, assuming arguendo that the controller (30 and/or 10) of Francis cannot be viewed as configured to control the driver (50) by a control mode according to a result of the identification performed by the tool sensing unit, based on sensing of an overload, in which the Examiner does not concede to, attention can be brought to the teachings of Zhang which includes another tool system (10; Figure 1) wherein the tool system (10) includes a controller (30) configured to control, based on sensing of an overload (“predetermined threshold” of current; Para. 0038 or “lower threshold” of angular displacement; Para.0044)  applied to a driver (14), the driver (14) by a control mode (“protective operation”/ “Pulse mode”; Para. 0031).
Francis further discloses that the data gathered by the tool sensing unit (70) readily includes modulation data (see Para. 0040). It has been known in the art of electric power tools to incorporate pulse-width-modulation schemes when a specific load condition is sensed as exemplified by Zhang (see above). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the different control modes as taught by Francis based on the detection of an overload applied to the driver as taught by Zhang in order to prevent kickback conditions and allow the operator to retain control of the tool without terminating operation as taught by Zhang (Paras. 0031-0032) and such modulation can be varied as disclosed by Francis based on the type of tool. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Francis (US PGPUB 2006/0234617), in view of Schmohl (EP 1884325 A1).

Regarding Claim 5, Francis discloses several features of the claimed invention but does not disclose a notification device configured to perform notification of a result of the identification performed by the tool sensing unit.  
Schmohl teaches a notification device (“display”; Para. 0007) configured to perform notification of a result of a identification performed by a tool sensing unit (16, 22; Figure 2; see Para. 0007).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the tool system of Francis to include a notification device as taught by Schmohl as such incorporation would readily benefit the user to ensure that the tool system has indicated the proper tool and the user will be provided feedback on operation type to ensure proper preparation for operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Baratta (US PGPUB 2017/0274489) discloses a blade/tool (100; Figure 1) with an identification device (102) which includes identification data therein.
-Zeller (US PGPUB 2008/0302549) discloses tools/accessories comprising codes thereon for indicating information pertaining to the tools/accessories.
-Linehan (US PGPUB 2013/0255980) discloses a tool system comprising a universal controller which indicates a tool type based on an ID thereof and selects the appropriate control mode based on the tool ID. 
-Yoshikane (US PGPUB 2020/0306906) discloses a tool system that comprises a tool sensing unit that identifies dimensions of the tool bit.
-Phillips (US PGPUB 2006/0087286) discloses a tool identification system that utilizes a resistor to identify the tool.
-Lutz (USP 10,562,168) discloses a tool system that utilizes a tool identification system for tools such as grinders or saws.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/9/2022